Requestor: David Avstreih, Corporation Counsel City of Mount Vernon City Hall Roosevelt Square Mount Vernon, New York 10550
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a referendum is required in order to increase the salary of an elected official of the City of Mount Vernon during his term of office. You have informed us that the charter of the City of Mount Vernon establishes the annual salaries of elected officials of the city and that these provisions have been amended from time to time by local law in order to increase salaries.
In that your charter establishes salaries of elected officials, it is necessary that a local law be enacted in order to modify these salaries. Under the Municipal Home Rule Law, a city charter can be locally revised only by local law (Municipal Home Rule Law, §§ 10[1][c][1], 36). A local law increasing the salary of an elected officer of a city during his term of office is subject to a referendum on petition (id., § 24[2][h]).
We note that it is common to establish compensation levels by resolution. For example, in many cases municipalities establish salaries as part of the annual budget which is typically enacted by resolution. There is no general requirement that resolutions increasing the salaries of elected officials be presented to the voters for approval.
You also have asked about the procedure for the conduct of a referendum under section 24 of the Municipal Home Rule Law. Specifically, you are concerned about the effective date of a local law subject to a referendum on petition. Under section 24, a local law does not take effect until at least 45 days after its adoption (id., § 24[1][a]). If, however, the requisite petition for a referendum is filed within 45 days after the adoption of the local law, it does not take effect until approved by the affirmative vote of a majority of the qualified electors of the local government voting on the proposition (ibid.).
The procedure for the petition and for the conduct of the referendum are established by law (ibid.). Also, see section 27 of the Municipal Home Rule Law with respect to the filing and publication of local laws.
We conclude that a local law increasing the salary of an elected city official during his term of office is subject to a referendum on petition under section 24 of the Municipal Home Rule Law.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.